 



Exhibit 10.9
Western Digital Corporation
Summary of Compensation Arrangements
for
Named Executive Officers and Directors
Named Executive Officers
This summary sheet reports current base salaries and certain other compensation
of the current executive officers of Western Digital Corporation (the “Company”)
who will be named in the Summary Compensation Table in the Proxy Statement that
will be filed by the Company in connection with the Company’s 2005 Annual
Meeting of Shareholders (the “Named Executive Officers”).

                  Named Executive Officer   Current Base Salary        
Matthew E. Massengill*
  $ 800,000          
Chairman and Chief
               
Executive Officer
               
 
               
Arif Shakeel*
  $ 580,000          
President and Chief
               
Operating Officer
               
 
               
Stephen D. Milligan
  $ 350,000          
Senior Vice President and
               
Chief Financial Officer
               
 
               
Raymond M. Bukaty
  $ 350,000          
Senior Vice President,
               
Administration, General
               
Counsel and Secretary
               
 
               
Hossein Moghadam
  $ 400,000          
Senior Vice President,
               
Research and Development
               

 

*   On August 25, 2005, the Company entered into employment agreements with
Mr. Massengill and Mr. Shakeel, effective October 1, 2005 as disclosed in
Item 1.01 of the Company’s current report on Form 8-K, filed with the Securities
and Exchange Commission on August 26, 2005, which is incorporated herein by
reference.

 



--------------------------------------------------------------------------------



 



The Named Executive Officers are eligible to receive cash bonus awards as
disclosed in Item 1.01 of the Company’s Current Report on Form 8-K, filed with
the Securities and Exchange Commission on May 23, 2005, which is incorporated
herein by reference.
The Named Executive Officers are entitled to participate in various Company
plans as set forth in the exhibits to the Company’s filings with the Securities
and Exchange Commission.
In addition, the Named Executive Officers may be eligible to receive perquisites
and other personal benefits as disclosed in the Company’s Proxy Statement.
Directors
The Company’s non-employee directors receive an annual retainer of $40,000 in
January, or if they join the Company’s Board of Directors (the “Board”) at a
later date, they receive a proportion of the annual fee corresponding to the
period for which they serve. The non-employee directors also receive
compensation of $2,500 for each session during which they attend a Board
meeting, $1,500 for any and all committee meetings attended, $1,250 for each
Board meeting and $750 for each committee meeting held by telephone conference,
and reimbursement of reasonable out-of-pocket expenses incurred in attending
each meeting. In addition, the chairman of each committee of the Board receives
an annual retainer of $5,000. Mr. Massengill and Mr. Shakeel, who are employees
of the Company, do not receive any compensation for their service on the Board
or any Board committee.
At a Board meeting held on August 5, 2005, the Board approved the payment of
$2,500 per day (or time aggregating a full work day) for time spent by any
independent director outside of board or committee meetings assisting with
specified succession planning matters.
The Company’s non-employee directors are entitled to participate in various
other Company plans as set forth in the exhibits to the Company’s filings with
the Securities and Exchange Commission.

 